        Case 8:17-cv-02411-TDC Document 51 Filed 03/11/21 Page 1 of 28



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND



 PAUL MARTIN HURST,

         Petitioner,

         V.


                                                          Civil Action No. TDC-17-24I1
 WALTER WEST, Warden, and
 BRIAN E. FROSH, The Attorney General of
 the State ofMaryland,

         Respondents.




                                 MEMORANDUM OPINION

       Petitioner Paul Martin Hurst, an inmate at the Eastern Correctional Institution ("ECI")in

Westover, Maryland, has filed a self-represented Petition for a Writ of Habeas Corpus pursuant to

28 U.S.C. § 2254 challenging the validity ofhis.conviction and sentence after he pleaded guilty to

attempted first-degree murder in the Circuit Court for Wicomico County, Maryland. Court-

appointed counsel has filed a Supplemental Petition, and the matter is now fully briefed. Upon

review of the submitted materials, the Court finds that no hearing is necessary. See Rule 8(a),
Rules Governing Section 2254 Cases in the United States District Courts ("Section 2254 Rules");
D. Md. Local R. 105.6. For the reasons set forth below, the Petition will be DISMISSED and

DENIED.


                                       BACKGROUND

I.     Conviction and Sentence

       On August 25, 2014, Hurst was indicted in the Circuit Court for Wicomico County ("the
Circuit Court") on charges of attempted first-degree murder, attempted second-degree murder,
         Case 8:17-cv-02411-TDC Document 51 Filed 03/11/21 Page 2 of 28



first-degree assault, second-degree assault, reckless endangerment, and two counts of wearing and

carrying a dangerous weapon with the intent to injure. The charges arose from an incident on the

night of August 3, 2014,and continuing into the early morning hours of August 4,in which Hurst

and his co-defendant punched,kicked, and stomped on another individual, and also beat him with

a stick and a shovel. The victim suffered a broken nose, broken ribs, internal bleeding, and

lacerations of his liver and spleen. Hurst and his co-defendant also attempted to cut off a tattoo

from the victim's arm and, after failing, tried to bum it off by pouring lighter fluid on the victim's

arm and setting it on fire, causing third-degree burns. After he was taken to a hospital, the victim

was treated for life-threatening injuries, underwent surgery, and had his burned arm amputated.

       On March 20, 2015, the Circuit Court held a guilty plea hearing for Hurst, during which

the following colloquy took place:

       THE COURT: Do you understand what the State would have to prove for you to
       be found guilty of[attempted first-degree murder]?

       THE DEFENDANT [HURST]: Yes, ma'am.

       THE COURT: Now, I'm told the maximum penalty is life in prison. My
       understanding from the State and defense is that, in exchange for your plea of
       guilt[y] to count 1, the remaining charges, second degree murder, first degree
       assault, second degree assault, reckless endangerment, dangerous weapon wear,
       carry and with intent to injure, would be dismissed by the State. Do you understand
       that?


       THE DEFENDANT: Yes, ma'am.

       THE COURT: Furthermore, the State is not recommending a sentence of life,
       straight life, what they're recommending is that the Court impose a sentence oflife
       and suspend all but 40 years. Do you understand that sentence?

       THE DEFENDANT: Yes, ma'am.

       THE COURT: So because it is not a life sentence, because there's a suspended
       aspect to the sentence, it would not require a signature by the Governor in order to
       be released at the time for mandatory release or parole. Do you understand that?
            Case 8:17-cv-02411-TDC Document 51 Filed 03/11/21 Page 3 of 28



           THE DEFENDANT: Yes, ma'am.

           THE COURT: This is a crime of violence, which means that you are required to
           serve fifty percent of any sentence before you are eligible for parole. Do you
           understand that?


           THE DEFENDANT: Yes, ma'am.

           THE COURT: So using simple math, if there is a 40-year active sentence, you
           would be presumably required to serve fifty percent of that sentence before you
           would be eligible for parole. Do you understand that?

           THE DEFENDANT: Yes, ma'am.

           THE COURT: Is that how you wish to proceed, by way ofthat plea agreement?

           THE DEFENDANT: Yes, ma'am.

           THE COURT: This is not a binding plea agreement, which means the Court is not
           confined to impose the sentence recommended by the State. I can impose a lesser
           sentence more favorable to the defense. I can impose a greater sentence up to and
           including the maximum penalty of life. And ifI were to do that you would not be
           fi:ee to withdraw your plea based upon the sentence that you receive, because it's
           within my discretion as part of this agreement. Do you understand that?

           THE DEFENDANT: Yes, ma'am.

           THE COURT: Do you have any questions about the terms ofthe plea agreement?

           THE DEFENDANT: No,ma'am.

Plea Hrg. Tr. at 9-11, ECF No. 4-2.

           Respondents do not dispute that in Maryland, both now and at the time ofthe plea hearing,
"an inmate serving a term of life imprisonment may only be paroled with the approval of the
Governor." Md.Code Ann.,Corr. Servs. § 7-301(d)(4)(LexisNexis 2017). Moreover,"an inmate
who has been sentenced to life imprisonment is not eligible for parole eonsideration until the
       I


inmate has served 15 years or the equivalent of 15 years considering the allowances for diminution
of the inmate's term of confinement." Id. § 7-301(d)(l). For purposes of parole eligibility, the
statute makes no distinction based on whether any portion of a life sentence is suspended. See
         Case 8:17-cv-02411-TDC Document 51 Filed 03/11/21 Page 4 of 28



Hanson v. Hughes, 447 A.2d 892, 895-96 (Md. Ct. Spec. App. 1982)(holding that "where the

sentence imposed was life imprisonment, notwithstanding that execution of a part ofthat sentence

has been suspended ... the inmate 'has been sentenced to life imprisonment' and not merely to

the unsuspended part of it which he must serve in confinement" (citations omitted)). Thus, the

Circuit Court's statement ofthe law on this issue was incorrect.

        At the conclusion of the plea hearing. Hurst entered a plea of guilty to attempted first-

degree murder, and the Circuit Court found that the plea was made knowingly, intelligently, and

voluntarily. At the sentencing hearing on April 30, 2015, on the attempted first-degree murder

conviction,the Circuit Court imposed the recommended sentence oflife imprisonment with all but

40 years suspended, and the State entered nolle prosequi on the remaining counts. Hurst did not

file a direct appeal from his conviction or sentence.

11.     State Post-Conviction Proceedings

        On March 28,2016,Hurst filed a self-represented Petition for Post-Conviction Relief("the

State Petition") pursuant to the Maryland Uniform Postconviction Procedure Act, Md. Code Ann.,

Crim. Proc. §§ 7-101-7-204 (LexisNexis 2018). In the State Petition, Hurst asserted that his trial

counsel was ineffective for failing to demand a competency hearing. On September 6,2016,Hurst,
through newly-appointed counsel, filed a Supplemental Petition for Post-Conviction Relief("the
Supplemental State Petition"), claiming that: (1) trial counsel rendered ineffective assistance in

failing to file a motion for a modification of the sentence after Hurst made a timely request;(2)
Hurst's guilty plea was not entered into knowingly, intelligently, and voluntarily because the
Circuit Court misadvised him that gubernatorial approval was not required for parole from a
suspended life sentence; and (3) trial counsel rendered ineffective assistance by failing to correct
        Case 8:17-cv-02411-TDC Document 51 Filed 03/11/21 Page 5 of 28



the Circuit Court's advisement regarding parole eligibility and the necessity of gubernatorial
approval.

       At a post-conviction hearing on Janua^ 13, 2017, Hurst withdrew the issue relating to a

competency hearing that was asserted in the State Petition and expressly stated that he understood

that he was "forever waiving the ability to raise" that issue "in any ... other proceeding." Post-
Conviction Hrg. Tr. at 11-12, ECF No. 6-1. The State conceded that Hurst was entitled to file a

motion for a modification ofthe sentence. Hurst then proceeded only on the remaining two claims
in the Supplemental State Petition.

       At the post-conviction hearing. Hurst testified that his trial counsel never told him that the

Circuit Court gave him incorrect advice on the record regarding the requirement of gubernatorial
approval for parole. The State presented the testimony of Hurst's trial counsel, which included

the following:

       Q:        And during your discussions with the Petitioner with respect to the plea
                 offer, did you discuss parole eligibility?

       A:        Yes.


       Q:        During the context of your discussions, did anything about the Governor
                 come up?

       A:        The only discussions we would have had about Gubematorial approval for
                 release would have been if he received a life sentence. I did not have any
                 discussions with him or inform him if Gubematorial approval was required
                 if he was sentenced to a numerical sentence.

      Q:         And [were] there any conversations about parole eligibility as to a crime of
                 violence?

      A;         Yes.

      Q:         And what was that?

      A:      That he would be required to serve half ofthe given time before he would
              be eligible for parole.
         Case 8:17-cv-02411-TDC Document 51 Filed 03/11/21 Page 6 of 28




Id. at 23. On cross examination, trial counsel testified that at the time she represented Hurst, it

was her understanding that an individual serving "a life sentence with a term of years suspended"

would be eligible for parole after serving one-halfofthat sentence, without gubernatorial approval.

Id. at 25-26. On redirect examination,she stated that she advised Hurst that gubernatorial approval

for parole was required on a sentence of"straight life." Id. at 26-27.

        At the end of the post-conviction hearing, the State noted that "Hurst never testified that

the plea was not knowing, intelligent and voluntary," to which Hurst's counsel asserted that he

was not required to "testify to that" because "[i]t's an issue that's from the record." Id. at 36. The

judge responded by stating,"He gave me some facts." Id.

        On March 13, 2017, the state post-conviction court issued an opinion granting in part and

denying in part Hursfs Supplemental State Petition. Specifically,the eourt granted Hurst leave to

file a belated motion for modification ofthe sentence, as conceded by the State, and denied relief

on the claims relating to the guidance he received on parole eligibility. The court did not address

the withdrawn claim from the State Petition.

       As to Hurst's allegation that trial counsel was ineffective for failing to correct the Circuit

Court's statement regarding parole eligibility, the court found that:

       At the post-conviction hearing, Trial Counsel testified that she believed the Court
       was correct in its assessment ofparole eligibility at the plea hearing. Further, Trial
       Counsel testified that, while she explained the need for gubernatorial approval for
       parole from a life sentence to Petitioner in discussing the plea offer, she did not
       discuss whether it would he necessary in the event of a life sentence with a term of
       years suspended.

Post-Conviction Op. at 7, ECF No. 4-6. The court noted that under Yoswick v. State^ 700 A.2d

251 (Md. 1995), "parole is a collateral consequence of a guilty plea, and therefore a defendant
         Case 8:17-cv-02411-TDC Document 51 Filed 03/11/21 Page 7 of 28



need not be advised as to parole eligibility in order for his plea to be deemed knowing and

 voluntary." Post-Conviction Op. at 8. The court further stated that:

        Petitioner, as discussed above, cites Winters [v. State, 76 A.3d 986(Md. 2013),]
        and Morales [v. State, 600 A.2d 851 (Md. 1992),] to argue that, while failure to
        inform a defendant ofthe parole ramifications of his guilty plea would not negate
        the voluntariness of the plea, providing a defendant with erroneous advice
        concerning parole would render the plea involuntary. However,the appellate eourts
        have not, to date, applied the holdings in Winters and Morales to collateral
        consequences, nor to parole eligibility. To the contrary, Yoswick, the precedent
        discussing parole eligibility, makes clear that "parole eligibility is not a direct
        consequence of a plea and thus a defendant need not be informed of parole
        ramifications for a guilty plea to be voluntary."

The court therefore concluded that trial counsel's performance was "not deficient" and further

found that, "even assuming, arguendo, that Trial Counsel's failure to correct the Court's

misinformation was deficient, the Court cannot find that there was prejudice." Post-Conviction

Op. at 4-6. Finding that the standard for ineffective assistance of counsel under Strickland v.

Washington, 466 U.S. 668 (1984), had not been met, the court denied the Supplemental State

Petition on this claim.

       On April 4, 2017, Hurst filed a self-represented application for leave to appeal from the
denial ofpost-conviction relief, raising the single issue ofwhether trial counsel was ineffective for

failing to advise him properly on the requirement of gubernatorial approval for parole. On April
14, 2017, Hurst supplemented his application by asserting in an additional filing that his post-
conviction counsel was ineffective for failing to pursue the claim relating to a competency hearing
that was asserted in the State Petition. On July 11,2017,the Court ofSpecial Appeals of Maryland
summarily denied Hurst's application for leave to appeal, with the mandate issuing on August 11,
2017. Hurst v. State, No. 0317, Sept. Term 2017(Md. Ct. Spec. App. July 11, 2017).
       Hurst also filed a belated Motion for Modification ofthe Sentence as authorized, which the
Circuit Court denied on July 14, 2017.
         Case 8:17-cv-02411-TDC Document 51 Filed 03/11/21 Page 8 of 28



in.     Procedural History

        On August 22, 2017, Hurst filed his initial Petition for a Writ of Habeas Corpus in this

Court, asserting the following claims: (1) trial counsel was ineffective for failing to assert that

Hurst was not criminally responsible;(2) trial counsel was ineffective for failing to correct the

Circuit Court's statement regarding the requirement of gubernatorial approval for parole; and (3)

post-conviction counsel rendered ineffective assistance by advising Hurst to withdraw his self-

represented post-conviction claim relating to a competency hearing. After Respondents filed an

Answer,this Court appointed counsel to represent Hurst and file an Amended Petition. On March

1,2019, Hurst,through counsel, filed a Supplemental Petition for a Writ ofHabeas Corpus, which

Respondents opposed by filing on April 10, 2019 an Answer to the Supplemental Petition.

        On July 24, 2019, Hurst filed a Motion to Stay and Hold Federal Habeas Corpus

Proceedings in Abeyance pursuant to Rhines v. Weber, 544 U.S. 269 (2005), pending ftirther

litigation in the Maryland state courts. Over Respondents' opposition, this Court granted the stay
on January 23, 2020.

       While the case was stayed in this Court, Hurst filed a Motion to Reopen Post-Conviction

Case in the Circuit Court, alleging that due to the ineffective assistance of his post-conviction

counsel,he had not presented certain arguments and evidence in support of his claim ofineffective

assistance of trial counsel on the issue of gubernatorial approval for parole. In support of that
motion, Hurst submitted an affidavit, dated Mareh 5,2020,stating that: "IfI had known that parole
eligibility on a sentence of life suspend all but 40 years required gubernatorial approval I would
not have pleaded guilty and instead I would have insisted on going to trial in my case." Motion to
Reopen at 22,ECF No.45-1.
           Case 8:17-cv-02411-TDC Document 51 Filed 03/11/21 Page 9 of 28



        On May 22,2020,the Circuit Court summarily denied the Motion to Reopen. On June 16,

2020,Hurst timely filed an application for leave to appeal from the denial ofthe Motion to Reopen,

which the Court of Special Appeals denied without analysis on September 9, 2020. The parties

then moved to lift the stay in this Court.

        On October 6, 2020, this Court lifted the stay and directed Hurst to file an Amended

Petition. Hurst filed a Second Supplemental Petition on November 9, 2020, which is now fully

briefed.


        While this action has been pending, Walter West succeeded Respondent Rieky Foxwell as

the Warden ofECI. Under Federal Rule ofCivil Procedure 25(d),the Court will substitute Warden

West in place offormer Warden Foxwell as Defendant in this case. See Rumsfeld v. Padilla, 542

U.S. 426, 435 (2004)(stating that "in habeas challenges to present physical confinement... the

proper respondent is the warden ofthe facility where the prisoner is being held").

                                             DISCUSSION

        Hursfs Petition, consisting of the original petition and the two supplemental petitions,
asserts three arguments for relief. First, Hurst claims that trial counsel was ineffective for failing
to assert that Hurst was not criminally responsible for his actions. Second, Hurst contends that his

post-conviction counsel rendered ineffective assistance by advising him to withdraw his claim of

ineffective assistance oftrial counsel based on her failure to demand a competency hearing. Third,
Hurst asserts, and Court-appointed habeas counsel reiterates, that his trial counsel was ineffective

for providing erroneous advice,and failing to correct the Circuit Court's incorrect statement, about
the requirement of gubernatorial approval for parole on any life sentence on a conviction for a
crime under Maryland law.
         Case 8:17-cv-02411-TDC Document 51 Filed 03/11/21 Page 10 of 28



        In their Answer,Respondents argue that Hurst's first claim was not properly exhausted and

is now procedurally defaulted. Respondents also assert that Hurst's second claim, of ineffective

assistance of post-conviction counsel, is not a cognizable claim on a federal habeas petition. As

to the third claim, Respondents argue that the Petition should be denied because the post-

conviction court's decision was a reasonable application offederal law as determined by the United

States Supreme Court.

I.      Legal Standard

        A federal petition for a writ of habeas corpus may be granted only for violations of the

Constitution or laws ofthe United States. 28 U.S.C. § 2254(a)(2018). The federal habeas statute

sets forth a highly deferential standard for evaluating state court rulings, under which state court

decisions are to "be given the benefit of the doubt." Bell v. Cone, 543 U.S. 447, 455 (2005); see

Lindh v. Murphy, 521 U.S. 320, 333 n.7 (1997). A federal court may not grant a writ of habeas

corpus unless the state court's adjudication on the merits(1)resulted in a decision that was contrary
to, or involved an unreasonable application of, clearly established federal law, as determined by
the United States Supreme Court; or(2)resulted in a decision that was based on an unreasonable

determination of the facts in light of the evidence presented in the state court proceeding. 28
U.S.C. § 2254(d). A state court adjudication is contrary to clearly established federal law under §
2254(d) when the state court(1)"arrives at a conclusion opposite to that reached by [the Supreme]
Court on a question of law"; or (2)"confronts facts that are materially indistinguishable from a
relevant Supreme Court precedent and arrives at a result opposite to [the Supreme Court's]."
Williams v. Taylor, 529 U.S. 362, 405 (2000) (citation omitted). "Under the 'unreasonable

application' clause, a federal habeas court may grant the writ ifthe state court identifies the correct




                                                  10
        Case 8:17-cv-02411-TDC Document 51 Filed 03/11/21 Page 11 of 28



governing legal principle from [the Supreme] Court's decisions but unreasonably applies that

principle to the facts of the prisoner's case." Id. at 413.

       "[A] federal habeas court may not issue the writ simply because [it] concludes in its

independent judgment that the relevant state-court decision applied established federal law

erroneously or incorrectly." Renico v. Lett, 559 U.S 766, 773 (2010)(quoting Williams, 529 U.S.

at 411). The state court's application of federal law must be "objectively unreasonable." Id.

(quoting Williams, 529 U.S. at 409). Furthermore, under § 2254(d)(2), "a state court factual

determination is not unreasonable merely because the federal habeas court would have reached a

different conclusion in the first instance." Wood v. Allen, 558 U.S. 290, 301 (2010) (citation

omitted). The fact that "reasonable minds reviewing the record might disagree about the finding

in question" is not enough to deem a state court's factual determination unreasonable. Id.

11.    Procedural Default


       Respondents argue that Hurst is procedurally barred from presenting his claim of

ineffective assistance of trial counsel relating to the failure to assert that he was not criminally

responsible because he did not exhaust this claim in state court and no longer has the right to do

so. A petitioner seeking habeas relief in federal court generally must first exhaust the remedies

available in state court. 28 U.S.C.§ 2254(b)(1); O'Sullivan v. Boerckel,526 U.S. 838,842(1999).

This exhaustion requirement is satisfied by seeking review of the claim in the highest state court

with jurisdiction to consider the claim. See 28 U.S.C. § 2254(c). For a person convicted of a

criminal offense in Maryland, exhaustion may be accomplished either on direct appeal or in post-

conviction proceedings. To exhaust a claim on direct appeal in non-capital cases, a defendant must

assert the claim in an appeal to the Court of Special Appeals of Maryland and then to the Court of

Appeals of Maryland by way ofa petition for a writ of certiorari. See Md. Code Ann., Cts.& Jud.


                                                 11
        Case 8:17-cv-02411-TDC Document 51 Filed 03/11/21 Page 12 of 28



Proc. §§ 12-201, 12-301 (LexisNexis 2020). To exhaust a claim through post-conviction

proceedings, a defendant must assert the claim in a petition filed in the Circuit Court in which the

inmate was convicted within 10 years of the date of sentencing. See Md. Code Ann., Crim. Proc.

§§ 7-101-7-103. After a decision on a post-conviction petition, further review is available through

an application for leave to appeal filed with the Court of Special Appeals. Id. §7-109. Ifthe Court

of Special Appeals denies the application, there is no further review available and the claim is

exhausted. Md. Code Ann., Cts. & Jud. Proc. § 12-202.

        Here, Hurst did not file a direct appeal following his guilty plea. Although in his initial

petition for post-conviction relief, Hurst claimed that trial counsel was ineffective by failing to

assert that he was not criminally responsible, such as by seeking a competency hearing, Hurst

withdrew this claim during the post-conviction hearing. Thus, Hurst failed to exhaust available

state remedies relating to this matter. See Longworth v. Ozmint,377 F.3d 437,448(4th Cir. 2004)

(declining to review a claim not raised in a petition for a writ of certiorari to the relevant state

Supreme Court); Williams v. Steiner, 213 F. Supp. 600, 602 (D. Md. 1963) (finding that the

petitioner failed to exhaust state remedies because he/'did not raise the question in his post

conviction proceeding").

        When a petitioner has failed to present a claim to the highest state court with jurisdiction

to hear it, whether by failing to raise the claim on direct appeal or in post-conviction proceedings,
or by failing to timely note an appeal, the procedural default doctrine applies. See Coleman v.

Thompson^ 501 U.S. 722, 749-50(1991)(failure to note a timely appeal); Murray v. Carrier, All
U.S. 478, 489-91 (1986)(failure to raise a claim on direct appeal); Murch v. Mottram, 409 U.S.

41, 46 (1972)(per curiam) (failure to raise a claim during post-conviction proceedings). As

relevant here, a procedural default occurs when a habeas petitioner fails to exhaust such available


                                                 12
        Case 8:17-cv-02411-TDC Document 51 Filed 03/11/21 Page 13 of 28



state remedies and "the court to which the petitioner would be required to present his claims in

order to meet the exhaustion requirement would now find the claims procedurally barred." Breard

V. Pruett, 134 F.3d 615,619(4th Cir. 1998)(quoting Coleman,501 U.S. at 735 n.l). At this point,

the Circuit Court has denied Hursfs Motion to Reopen his post-conviction proceedings, and Hurst

may not file a second and successive state petition for post-conviction relief. See Md. Code Ann.,

Crim. Proc. § 7-103(a). His first claim is therefore procedurally defaulted.

       If a procedural default has occurred, a federal court may not address the merits of a state

prisoner's habeas claim unless the petitioner can show(1)both cause for the default and prejudice

that would result from failing to consider the claim on the merits; or(2)that the failure to consider

the claim on the merits would result in a miscarriage ofjustice, specifically, the conviction ofone

who is actually innocent. See Murray, 477 U.S. at 495-96; Breard, 134 F.3d at 620. "Cause"

consists of"some objective factor external to the defense [that] impeded counsel's efforts to raise

the claim in state court at the appropriate time." Breard, 134 F.3d at 620 (quoting Murray, 477

U.S. at 488). To demonstrate prejudice, the petitioner must show "not merely that the errors at his

trial created a possibility of prejudice, but that they worked to his actual and substantial

disadvantage, infecting his entire trial with error of constitutional dimensions." United States v.

Frady, 456 U.S. 152, 170 (1982); see Murray, 477 U.S. at 494. Under the second exception, a

petitioner may obtain review of procedurally defaulted claims ifthe case "falls within the 'narrow

class ofcases...implicating a fundamental miscarriage ofjustice.'"Schlup v. Delo,513 U.S.298,

314-15(1995)(quoting McCleskey v. Zant, 499 U.S. 467, 494(1991)). Such cases are generally
limited to those for which the petitioner can show that "a constitutional violation has probably
resulted in the conviction ofone who is actually innocent." Murray,477 U.S. at 496.




                                                13
        Case 8:17-cv-02411-TDC Document 51 Filed 03/11/21 Page 14 of 28



        Neither exception to the procedural default bar applies. As to cause and prejudice, nothing

in the record suggests that Hurst's procedural default was due to external circumstances. Hurst

claims that his post-conviction counsel coerced him to withdraw this claim during the post-

conviction hearing, but the post-conviction transcript reflects that the judge warned Hurst that by

withdrawing the issue, he was waiving the ability to raise it in any other proceeding, and he

acknowledged that he understood. Hurst also does not assert that he is actually innocent. Where

Hurst has provided no basis for excusing his procedural default, his claim ofineffective assistance

of trial counsel for failing to assert that Hurst lacked criminal responsibility or should receive a

competency hearing is not properly before this Court and will be dismissed.

III.    Cognizability

        Respondents argue that Hurst's claim of ineffective assistance of post-conviction counsel

in causing him to withdraw one ofhis claims during the post-conviction hearing is not a cognizable

claim in a federal habeas petition. For a claim of relief presented under § 2254 to be cognizable

for review,the petitioner must assert a violation offederal law. See Wilson v. Corcoran, 562 U.S.

1, 1 (2010) ("Federal courts may not issue writs of habeas corpus to state prisoners whose

confinement does not violate federal law."); see also Young v. Warden, Md. Penitentiary, 383 F.
Supp. 986, 1009(D. Md. 1974)("It is axiomatic that only the violation or denial ofsome federal

constitutional right, and not alleged errors in the interpretation or application of state law, can be

the basis for federal habeas corpus relief."), aff'd, 532 F.2d 753 (4th Cir. 1976). "In conducting
habeas review,a federal court is limited to deciding whether a conviction violated the Constitution,
laws, or treaties of the United States." Estelle v. McGuire, 502 U.S. 62, 67-68 (1991)(citations
omitted).




                                                 14
        Case 8:17-cv-02411-TDC Document 51 Filed 03/11/21 Page 15 of 28



        There is no federal constitutional right to an attorney in state post-conviction proceedings.

Mackall v. Angelone^ 131 F.3d 442,449(4th Cir. 1997). Accordingly,"a petitioner cannot claim

constitutionally ineffective assistance of counsel in such proceedings." Id. at 448 (quoting

Colemarii 501 U.S. at 752). Therefore, Hurst's claim that post-conviction counsel rendered

ineffective assistance does not raise a cognizable claim for reliefthrough a federal habeas petition.

IV.     Gubernatorial Approval for Parole

        Hurst's primary allegation is that his trial counsel was ineffective for providing erroneous

advice, and failing to correct the Circuit Court's incorrect statement, about the requirement of

gubernatorial approval for parole on any life sentence on a Maryland criminal conviction. Hurst

presented this claim to the Circuit Court in his state petition for post-conviction relief, and it was

denied on the merits.

       The Sixth Amendment to the United States Constitution guarantees that,"[i]n all criminal

prosecutions,the accused shall enjoy the right...to have the assistance ofcounsel for his defense."

U.S. Const, amend. VI. In Strickland v. Washington,466 U.S.668(1984),the Supreme Court held

that to prevail on a claim of ineffective assistance of counsel, a petitioner must establish two

prongs: deficient performance and prejudice. Id. at 692. First, the petitioner must show that

counsel's performance was deficient in that counsel "made errors so serious that counsel was not

functioning as the 'counsel' guaranteed the defendant by the Sixth Amendment." Id. at 687.

Deficiency exists when "counsel's representation fell below an objective standard of

reasonableness" under "prevailing professional norms." Id. at 688;see Wiggins v. Smith,539 U.S.
510, 521 (2003). "Judicial scrutiny of counsel's performance must be highly deferential" and
apply "a strong presumption that counsel's conduct falls within the wide range of reasonable
professional assistance." Strickland,466 U.S. at 689. "A fair assessment of attorney performance


                                                 15
        Case 8:17-cv-02411-TDC Document 51 Filed 03/11/21 Page 16 of 28



requires that every effort be made to eliminate the distorting effects of hindsight, to reconstruct the

circumstances of counsel's challenged conduct, and to evaluate the conduct from counsel's

perspective at the time." Id.

        Second, the petitioner must show prejudice in that the deficient performance by counsel

consisted of errors that "were so serious as to deprive the defendant of a fair trial" whose result

was reliable. Id. at 687. To establish such prejudice, a petitioner must show that "there is a

reasonable probability that, but for counsel's unprofessional errors, the result of the proceeding

would have been different" Id. at 694. A "reasonable probability" is one "sufficient to undermine

confidence in the outcome." Id. A petitioner is not entitled to post-conviction relief based on

prejudice where the record establishes that it is "not reasonably likely that[the alleged error] would

have made any difference in light of all the other evidence of guilt." Berghuis v. Thompkins, 560

U.S. 370,390(2010).

       "Claims of ineffective assistance of coimsel in the plea bargain context are governed by

the two-part test set forth in Strickland''' Missouri v. Frye, 566 U.S. 134, 140 (2012). In the

context of such a claim, to establish prejudice, a petitioner must show "a reasonable probability
that, but for counsel's errors, he would not have pleaded guilty and would have insisted on going
to trial." Hill v. Lockhart,474 U.S. 52,59(1985).

       A.      Deficient Performance

       The Supreme Court has recognized that the Sixth Amendment right to counsel "extends to

the plea-bargaining process." Lafler v. Cooper, 566 U.S. 156, 162 (2012). The requirement of
effective assistance of counsel during plea negotiations is warranted because "plea bargains have
become so central to the administration of the criminal justice system" that "the negotiation of a




                                                 16
        Case 8:17-cv-02411-TDC Document 51 Filed 03/11/21 Page 17 of 28



plea bargain,rather than the unfolding ofa trial, is almost always the critical point for a defendant."

Frye,566 U.S. at 143^4.

        The state post-conviction court found no deficient performance because, based on Yoswick

V. State, 700 A.2d 251(Md. 1995),"parole eligibility is not a direct consequence of a plea and thus

a defendant need not be informed of parole ramifications for a guilty plea to be voluntary." Post-

Conviction Op. at 8 (quoting Yoswick, 700 A.2d at 257). In Yoswick, the Court of Appeals of

Maryland affirmed the denial of a state petition for post-conviction relief where the defendant

pleaded guilty to a life sentence, all but 40 years suspended, but he was not informed by the trial

judge that he would not be eligible for parole until he served 15 years and that gubernatorial

approval would be needed before he could receive parole, and his trial counsel allegedly

misinformed him that he would be eligible after ten years. 700 A.2d at 254-55. The court held

that the failure of the trial court or counsel to inform the defendant of the parole eligibility

requirements did not render the guilty plea not knowingly and voluntarily given, but it did not

decide whether trial coimsel actually misinformed the defendant about the minimum time for

parole eligibility and whether such conduct would constitute deficient performance. Id. at 259-60.

Instead, it denied the ineffective assistance of counsel claim by concluding that prejudice had not

been established. Mat 260-61.

       In relying on Yoswick,the state post-conviction court failed to appreciate that the error here

was not the failure to advise Hurst of the parole eligibility requirements, but the erroneous

statements ofthe law provided by the trialjudge and trial counsel to Hurst. Unlike in Yoswick,the

trial judge affirmatively and erroneously informed Hurst that he could be eligible for parole after
20 years and would not need gubernatorial approval to receive parole. Likewise, trial counsel

acknowledged at the post-conviction hearing that she discussed parole eligibility with Hurst and


                                                 17
        Case 8:17-cv-02411-TDC Document 51 Filed 03/11/21 Page 18 of 28



advised him that if he received a "straight life" sentence, he could not receive parole without

gubemational approval, and that for other sentences he would be eligible after serving half of the

imposed term of imprisonment, without noting any gubernatorial approval requirement. Post-

Conviction Hrg. Tr. at 23. Thus, the present case deals not with the question of whether a

defendant must be advised on parole eligibility before pleading guilty, but with the question of

whether it is ineffective assistance of counsel to give or fail to correct erroneous advice on parole

eligibility.

        In Strader v. Garrison, 611 F.2d 61 (4th Cir. 1979), a prisoner sought federal habeas relief

on the grounds that he received ineffective assistance ofcounsel when his trial counsel incorrectly

advised him that if he pleaded guilty pursuant a plea agreement under which he would receive a

30-year sentence on an armed robbery conviction, his parole eligibility date, as calculated based

on prior sentences he was already serving, would not change. Id. at 62-63. The district court had

granted reliefafter finding that the provision ofincorrect advice on Strader's parole eligibility date

was deficient performance, and that where the parole eligibility date was "of great importance" to

Strader, he would not have entered his guilty plea if he had been correctly advised about the effect

of the new sentence upon that eligibility date. Id. at 63. On appeal, the Government argued that
"the parole eligibility date is but a collateral consequence of the plea of which Strader need not

have been informed." Id. The United States Court of Appeals for the Fourth Circuit rejected this
argument, holding that "though parole eligibility dates are collateral consequences ofthe entry of
a guilty plea of which a defendant need not be informed if he does not inquire, when he is grossly
misinformed about it by his lawyer, and relies upon that misinformation, he is deprived of his
constitutional right to counsel." Id. at 65. At least one other circuit has reached the same




                                                 18
        Case 8:17-cv-02411-TDC Document 51 Filed 03/11/21 Page 19 of 28



conclusion. See Sparks v. Sawders^ 852 F.2d 882, 885 (6th Cir. 1988)("We now hold that gross

misadvice concerning parole eligibility can amount to ineffective assistance of counsel.").

        Here, Hurst was not merely left unaware by the trial judge and trial counsel of the parole

eligibility date that would apply if he pleaded guilty and the court imposed the recommended

sentence oflife imprisonment with all but 40 years suspended. At the plea hearing, the trial judge

affirmatively misinformed Hurst that on such a sentence, there would be no need for gubernatorial

approval in order to receive parole, and trial counsel not only failed to correct that error, but also

provided her own affirmative, erroneous advice on parole eligibility. Considered as a whole, trial

counsel's legal advice on parole eligibility clearly conveyed the inaccurate message to Hurst that

he would not need gubernatorial approval for parole under the recommended sentence, particularly

after trial counsel did not correct the trial judge's erroneous statement that such approval was not

required.    Where trial counsel gave affirmative advice on parole eligibility that "grossly

misinformed" him on that issue, she provided deficient performance under federal law. See

Strader, 611 F.3d at 63,65.

        In the face of controlling Fourth Circuit authority on this point, Respondents fall back on

the point that to prevail on a federal habeas petition, a petitioner must show that the state post-

conviction court's ruling was a "contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court ofthe United States." 28 U.S.C. §

2254(d)(1). Though the Court finds that the state post-conviction court's determination is contrary

to clearly established, controlling federal law as set forth in Strader, it must consider whether there

is Supreme Court precedent establishing the same principle. See, e.g., Kernan v. Cuero, 138 S.

Ct. 4,9(2017)(stating that "circuit precedent does not constitute 'clearly established Federal law,

as determined by the Supreme Court'" for purposes of 28 U.S.C. § 2254(d)(1)); Marshall v.


                                                  19
        Case 8:17-cv-02411-TDC Document 51 Filed 03/11/21 Page 20 of 28



Rogers,569 U.S. 58,64(2013)(holding that to meet the requirement of§ 2254(d)(1), a court"may

not canvass circuit decisions to determine whether a particular rule of law is so widely accepted

among the Federal Circuits that it would,ifpresented to this Court, be accepted as correct"); Bustos

V. White, 521 F.3d 321, 325 (4th Cir. 2008)("[I]t is Supreme Court precedent, and not Fourth

Circuit precedent, to which we look in applying [§ 2254(d)(1)].").

        The Supreme Court was presented with this specific issue in Hill v. Lockhart,474 U.S. 52

(1985), in which the petitioner, who pleaded guilty pursuant to a plea agreement to state charges

of first-degree murder and theft of property, sought to overturn his conviction because his trial

counsel had "misinformed" him that he would be eligible for parole after serving one-third of his

sentence when, under state law, he was actually required to serve one-half of his sentence before

becoming eligible for parole. Id. at 53-55. In affirming the denial of the habeas petition, the

Supreme Court found it "unnecessary to determine whether there may be circumstances under

which erroneous advice by counsel as to parole eligibility may be deemed constitutionally

ineffective assistance ofcounsel," because it concluded that regardless, the petitioner had failed to

establish the requirement of prejudice. Id. at 60. Thus,in the one instance when it was presented

with this issue, the Supreme Court did not clearly establish that affirmatively erroneous advice on

parole eligibility can violate the Sixth Amendment. Notably, in the proceedings below,the United

States Court of Appeals for the Eighth Circuit, contrary to the Fourth Circuit's ruling in Strader,
had concluded that the provision of inaccurate information on parole ineligibility did not support
a claim of ineffective assistance of counsel, illustrating a lack of uniformity on the issue among
the lower courts. Hill v. Lockhart,731 F.2d 568,572(8th Cir. 1984).

       InPadillav. Kentucky, 559 U.S. 356(2010),in which a criminal defendant alleged that he
was given erroneous advice on whether he would be deported following his guilty plea, the


                                                20
         Case 8:17-cv-02411-TDC Document 51 Filed 03/11/21 Page 21 of 28



Supreme Court held that in advising a defendant on a guilty plea, an attorney's failure to advise,

or provision of inaccurate advice, on the issue of deportation consequences can constitute

ineffective assistance of counsel. Id. at 368-370, 374. This holding, however, was limited to this

specific issue because of"the unique nature of deportation." Id. at 365.

        Hurst argues that § 2254(d)(1) does not require a Supreme Court case that is "factually

analogous in eveiy respect," Reply at 6, ECF No. 49, and argues that the requirement of"clearly

established" law from the Supreme Court is satisfied by Lajler v. Cooper, 566 U.S. 156 (2012),

which generally held that defendants are entitled to effective assistance of counsel during plea

negotiations and found deficiency when trial counsel wrongly advised the defendant that at trial

the prosecution would not be able prove intent to murder because the victim had been shot below

the waist. Id. at 161-62. Hurst also cites Missouri v. Frye, 566 U.S. 134 (2012), in which the

Court held that defense counsel's failure to convey a favorable plea offer to the defendant could

form the basis of a claim of ineffective assistance of counsel. Id. at 145. Although these cases

arguably stand for a broad proposition that misadvice during the plea negotiation process can

constitute ineffective assistance of counsel, the Court concludes that they do not clearly establish

the legal principle at issue here.

        First, in Frye, the Supreme Court specifically found the "the legal question presented is

different from that in Hill," as Frye did not deal with "incorrect advice pertinent to the plea." Id.
at 141. More broadly,the Supreme Court's 2013 holding that Padilla—o.case involving inaccurate
legal advice on deportation consequences—established a "new rule" that was not to be applied
retroactively undermines the argument that a general rule that misadvice on collateral issues, such
as parole eligibility, has existed all along. Chaidez v. United States, 568 U.S. 342,354-58(2013).
Although Chaidez acknowledged that several federal circuits have applied a "separate rule" that


                                                21
        Case 8:17-cv-02411-TDC Document 51 Filed 03/11/21 Page 22 of 28



there can be inefTective assistance of counsel "for material misrepresentations," even on a

collateral matter, it did not deem such a rule to be clearly established by Supreme Court precedent.

Id. at 356.


        Moreover,in Chaidez^ the Court expressly stated that in Hill—a case involving an attorney

who "misinformed" a defendant"about his parole eligibility"—it had "explicitly left open whether

advice concerning a collateral consequence must satisfy Sixth Amendment requirements" and

"avoid[ed]" the "categorical question" of"whether advice about parole (however inadequate and

prejudicial) could possibly violate the Sixth Amendment." Chaidez, 568 U.S. at 349-350. Where

the Supreme Court, in 2013, framed the issue of whether particular advice and misadvice about

parole eligibility violates the Sixth Amendment as a discrete legal issue undecided following Hill,

rather than answered by the general principles set forth in cases like Lqfler and Frye, and no

subsequent Supreme Court case has resolved that issue, this Court cannot fairly conclude that the

affirmative misadvice on Hurst's parole eligibility violated clearly established Supreme Court

precedent.

        Thus, although the Court finds, under Strader, that Hurst received deficient performance

under the Sixth Amendment when his trial counsel gave inaccurate advice on his eligibility for

parole under the plea agreement, and failed to correct the inaccurate statement ofthe law given by
the trial judge, it cannot conclude that the state post-conviction court's ruling "was contrary to, or

involved an unreasonable application of, clearly established Federal law, as determined by the
Supreme Court." 28 U.S.C. § 2254(d)(1). The Court therefore cannot grant the Petition.

       B.      Prejudice

       Even if the deficiency prong were satisfied. Hurst would still have to meet the prejudice
prong ofthe Strickland test. In its opinion, the state post-conviction court ruled, without analysis,


                                                 22
        Case 8:17-cv-02411-TDC Document 51 Filed 03/11/21 Page 23 of 28



that it "cannot find that there was prejudice." Post-Conviction Op. at 8. As a threshold issue.

Hurst argues that in light of the absence of any analysis, this Court should review the issue of

prejudice de novo. The Fourth Circuit, however, has held that "[t]he standard of review set forth

in § 2254(d) applies to any claim that was adjudicated on the merits in State court proceedings."

Lenz V. Washington,444 F.3d 295,306 (4th Cir. 2006). There is no requirement "that there be an

opinion from the state court explaining the state court's reasoning." Harrington v. Richter, 562

U.S. 86, 98 (2011). Unlike in Wiggins v. Smith, 539 U.S. 510 (2003), cited by Hurst, in which

"neither of the state courts below reached" the prejudice prong of the Strickland analysis, id. at

534, in the present case the state post-conviction court explicitly ruled on the issue of prejudice.

Because there was a "state court judgment on the merits," this Court cannot exercise de novo

review. See Lenz, 444 F.3d at 302.

       "When a defendant alleges his counseTs deficient performance led him to accept a guilty

plea rather than go to trial, we do not ask whether, had he gone to trial, the result ofthat trial'would

have been different' than the result of the plea bargain." Lee v. United States, 137 S. Ct. 1958,

1965 (2017). Rather, to establish prejudice, a petitioner must demonstrate "a reasonable

probability that, but for counsel's errors, he would not have pleaded guilty and would have insisted

on going to trial." Id. at 1965 (quoting Hill,474 U.S. at 59); see also Lafler, 566 U.S. at 163("In
the context of pleas a defendant must show the outcome of the plea process would have been

different with competent advice."). As part of this showing, the petitioner "must convince the

court that a decision to reject the plea bargain would have been rational under the circumstances."

Lee, 137 S. Ct. at 1968(quoting Padilla, 559 U.S. at 372).

       Here, at the post-conviction hearing. Hurst presented no direct evidence that had he

received accurate legal advice on whether gubernatorial approval was required for parole


                                                  23
        Case 8:17-cv-02411-TDC Document 51 Filed 03/11/21 Page 24 of 28



eligibility, he would have declined to plead guilty and proceeded to trial. Although in the Motion

to Reopen, he submitted an affidavit in which he stated that he would have done so, the state post-

conviction court denied the motion after receiving Hurst's exhibit. Without such a statement, the

post-conviction court's finding of a lack of prejudice was reasonable. See Hill, 474 U.S. at 60

(finding no prejudice absent an assertion that the defendant would have pleaded not guilty and

proceeded to trial had he not been misadvised on the issue of parole eligibility).

        Hurst nevertheless argues that the record is sufficient to support a finding of a reasonable

probability that Hurst would have rejected the plea and proceeded to trial. Based on the

information he was given. Hurst eould have reasonably concluded that under the recommended

sentence oflife imprisonment, all but 40 years suspended,he could potentially receive parole after
                                                                                        1



20 years, but in fact, with the gubernatorial approval requirement, he will likely have to serve 40

years before release. Thus, the inaccurate statement of the law on parole eligibility, which

effectively provided for a 20-year difference in the amount of time that Hurst would necessarily

have to serve, was significant. However, the record is too thin to support a conclusion that the

state post-conviction court's conclusion of a lack of prejudice was unreasonable.

        First, even ifthe Court could consider Hurst's affidavit, such a self-serving statement does

not, by itself, conclusively establish prejudice. See Christian v. Ballard, 792 F.3d 427, 451 (4th

Cir. 2015)(upholding a finding that a defendant's statement that he would not have pleaded guilty
and would have proceeded to trial absent alleged ineffective assistance of counsel was "wholly
incredible"). In Lee, in which the Supreme Court held that an non-citizen defendant was

prejudiced by his defense counsel's erroneous advice that he would not be deported if he pleaded
guilty, the Court did not rely only on a general statement by the defendant that with accurate advice

he would have rejected the guilty plea and proceeded to trial. 137 S. Ct. at 1967-69. Rather, the


                                                 24
        Case 8:17-cv-02411-TDC Document 51 Filed 03/11/21 Page 25 of 28



Court also relied on defense counsel's testimony that Lee "would have gone to trial if he had

known about the deportation consequences," evidence that "Lee asked his attorney repeatedly

whether there was any risk of deportation from the proceedings," and the fact that at the plea

colloquy, when the judge warned Lee that a conviction could result in deportation. Lee consulted

with his attorney and only pleaded guilty after he was told that the Judge's statement was just a

"standard warning." Id. at 1967-68. The assertions that Lee would have proceeded to trial if he

faced deportation were further rendered credible by evidence that Lee came to the United States

from South Korea at age 13,had resided in the United States for 35 years, owned his own restaurant

business, and had never returned to South Korea. Id. at 1962-63. The Court therefore had

"substantial and uncontroverted evidence" leading it to conclude that there was"no question" that

"deportation was the determinative issue in Lee's decision whether to accept the plea deal." Id. at

1967, 1969. Here, no such additional evidence exists. See Hill, 474 U.S. at 60 (finding that a

defendant given inaccurate legal advice on parole eligibility had not established prejudice when

there were "no special circumstances that might support the conclusion that he placed particular

emphasis on his parole eligibility in deciding whether to plead guilty").

       Second, under the plea agreement, there was no guarantee that Hurst would receive the

recommended sentence. The plea agreement provided, and the trialjudge informed Hurst, that the

judge could still impose a sentence of life imprisonment, with no part suspended, that would have

effectively resulted in no likelihood of parole at all. Even with that possibility. Hurst agreed to
plead guilty, illustrating that his decision to plead guilty was not dependent on an assurance that

he would have to serve only 20 years before becoming eligible for parole or that he would not have

to serve 40 years or more. See Hill, 474 U.S. at 53-54, 60 (finding that the petitioner had not




                                                25
        Case 8:17-cv-02411-TDC Document 51 Filed 03/11/21 Page 26 of 28



established prejudice arising from inaccurate advice on parole eligibility in a case in which the

trial judge was not bound to accept the terms of the plea agreement).

        Third, the evidence in the record, particularly the statement of the facts of the case

presented at the guilty plea hearing,suggests that the case against Hurst was strong. The likelihood

ofsuccess at trial is a relevant but non-dispositive consideration on the issue ofprejudice, because

"[a]s a general matter, it makes sense that a defendant who has no realistic defense to a charge

supported by sufficient evidence will be unable to carry his burden of showing prejudice from

accepting a guilty plea." Lee, 137 S. Ct. at 1966. According to that statement of facts, Hurst

confessed to investigators that he assaulted the victim and participated in trying to cut off and bum

off the victim's tattoo. His co-defendant also confessed, agreed to testify at trial against Hurst,

and would have testified that Hurst assaulted the victim and tried to both cut off and bum off the

victim's tattoo. Another witness would have testified that she heard Hurst threatening to remove

the tattoo. The evidence would have also included forensic evidence that Hurst's DNA profile

matched the DNA profile of evidence found on a pocket knife and lighter fluid bottle used in the

attack. This record evidence weighs against a finding that Hurst necessarily would have proceeded

to trial had he been accurately informed of the applicable law on parole eligibility, as a defendant

facing likely conviction may rationally choose the benefits of a plea agreement, even one that is

not entirely favorable, that "offers ... a better resolution than would be likely after trial." Lee,

137 S. Ct. at 1966;see Christian,792 F.3d at452(finding no prejudice based on alleged ineffective

assistance of counsel during plea proceedings because "the record evidence of [the defendant's]
guilt was overwhelming").

       Under these circumstances, where the evidence does not unequivocally establish that Hurst
necessarily would have proceeded to trial had he been properly advised, the Court does not


                                                26
        Case 8:17-cv-02411-TDC Document 51 Filed 03/11/21 Page 27 of 28



conclude that the state post-conviction court's general finding of a lack of prejudice was "an

unreasonable application" of the Strickland standard on prejudice as applied to the context of

advice on a guilty plea, or "an unreasonable determination of the facts" in light of the evidence

presented at the post-conviction hearing. See 28 U.S.C. § 2254(d). The Court will therefore deny

the Petition on this issue.


VI.     Certificate of Appealability

        A petitioner may not appeal the dismissal or denial of a federal habeas petition without first

receiving a certificate of appealability. 28 U.S.C. § 2253(c)(1). The Court may issue a certificate

of appealability "only if the applicant has made a substantial showing of the denial of a

constitutional right." 28 U.S.C. § 2253(c)(2). Under the controlling standard, a petitioner must

show that "reasonable jurists could debate whether ... the petition should have been resolved in a

different manner or that the issues presented were adequate to deserve encouragement to proceed

further." Miller-El v. Cockrell, 537 U.S. 322, 336 (2003)(quoting Slack v. McDaniel, 529 U.S.

473,484(2000)). For a certificate of appealability to issue, a petitioner need not prove "that some

jurists would grant the petition for habeas corpus." Id. at 338.

        As discussed above, as to ineffective assistance of counsel relating to the issue of

gubernatorial approval for parole, controlling precedent in this Circuit establishes that there was

deficient performance, and where the inaccurate advice arguably resulted in a 20-year difference

in the expected period of incarceration, Hurst's claim of prejudice is not easily rejected. Though
the prevailing legal standard causes this Court to deny Hurst's claim, the issues presented,
particularly the question of whether it is or should be clearly established under federal law that

affirmative misadvice on parole eligibility can support a claim ofineffective assistance ofcounsel,
are "adequate to deserve encouragement to proceed further." Id. at 336. Therefore,the Court will


                                                 27
        Case 8:17-cv-02411-TDC Document 51 Filed 03/11/21 Page 28 of 28



issue a certificate ofappealability, limited to the issue of whether trial counsel rendered ineffective

assistance of counsel by providing incorrect advice, and failing to correct the trial court's incorrect

statement of the law, regarding the requirement of gubernatorial approval for parole on a life

sentence on a Maryland state conviction.

                                          CONCLUSION

       For the foregoing reasons, the Petition for a Writ of Habeas Corpus will be DISMISSED

and DENIED. The Court will issue a certificate of appealability. A separate Order shall issue.



Date: March 11,2021
                                                       THEODORE D. CHU
                                                       United States District




                                                 28
